
	
		I
		111th CONGRESS
		2d Session
		H. R. 6312
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  excise tax on heavy trucks and trailers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Heavy Truck Tax Fairness Act of
			 2010.
		2.Repeal of excise
			 tax on heavy trucks and trailers
			(a)In
			 generalChapter 31 of the
			 Internal Revenue Code of 1986 (relating to retail excise taxes) is amended by
			 striking subchapter C (relating to heavy trucks and trailers).
			(b)Conforming
			 amendments
				(1)Section 4002(d)(2)
			 of such Code is amended by inserting (as in effect be the date of the
			 enactment of the Heavy Truck Tax Fairness Act
			 of 2010) after section 4052(b).
				(2)Section 4072(c) of such Code is amended by
			 inserting (as in effect be the date of the enactment of the
			 Heavy Truck Tax Fairness Act of
			 2010) after section 4053(8).
				(3)Section 4221 of such Code is
			 amended—
					(A)in subsection (a)
			 by striking 4051, or, and
					(B)in subsection (c)
			 by striking , 4001(d) or 4053(6) and inserting or
			 4001(d).
					(4)Section 4222(d) of
			 such Code is amended by striking 4053(6),.
				(5)Section 4293 of
			 such Code is amended by striking section 4051,.
				(6)Section 6416(b)(6)
			 of such Code is amended—
					(A)in subparagraph
			 (A) by inserting on or before the date of the enactment of
			 Heavy Truck Tax Fairness Act of
			 2010 after section 4051, and
					(B)in subparagraph
			 (B) by inserting on or before such date after section
			 4051.
					(7)Section 9503(b)(1)
			 of such Code is amended by striking subparagraph (B) and redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D),
			 respectively.
				(8)The table of
			 subchapters for chapter 31 of such Code is amended by striking the item
			 relating to subchapter C.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to articles sold by the manufacturer, producer, or
			 importer after the date of the enactment of this Act.
			3.Increase in tax
			 on diesel fuel or kerosene
			(a)In
			 general
				(1)Clause (iii) of
			 section 4081(a)(2)(A) of the Internal Revenue Code of 1986 is amended by
			 striking 24.3 cents and inserting 31.6
			 cents.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to fuel
			 removed, entered, or sold after the date of the enactment of this Act.
				(b)Floor stocks
			 tax
				(1)Imposition of
			 taxIn the case of any
			 taxable liquid which is held on the floor stocks tax date by any person, there
			 is hereby imposed a floor stocks tax equal to the excess of the tax which would
			 be imposed on such liquid under section 4041 or 4081 of the Internal Revenue
			 Code of 1986 had the taxable event occurred on the floor stocks tax date over
			 the tax paid under any such section on such liquid.
				(2)Liability for
			 tax and method of payment
					(A)Liability for
			 taxA person holding a liquid on the floor stocks tax date to
			 which the tax imposed by paragraph (1) applies shall be liable for such
			 tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe.
					(C)Time of
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the date which is 6 months after the floor stocks tax date.
					(3)DefinitionsFor
			 purposes of this subsection—
					(A)Held by a
			 personA liquid shall be considered as held by a person if title
			 thereto has passed to such person (whether or not delivery to the person has
			 been made).
					(B)Taxable
			 liquidThe term taxable liquid means diesel fuel and
			 kerosene (other than aviation-grade kerosene).
					(C)Floor stocks
			 dateThe term floor stocks tax date means the date
			 of the enactment of this Act.
					(D)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
					(4)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 taxable liquid held by any person exclusively for any use to the extent a
			 credit or refund of the tax imposed by a section of such Code is allowable for
			 such use.
				(5)Exception for
			 fuel held in vehicle tankNo tax shall be imposed by paragraph
			 (1) on taxable liquid held in the tank of a motor vehicle or motorboat.
				(6)Exception for
			 certain amounts of fuel
					(A)In
			 generalNo tax shall be imposed by paragraph (1) on any liquid
			 held on the floor stocks tax date by any person if the aggregate amount of
			 liquid held by such person on such date does not exceed 2,000 gallons. The
			 preceding sentence shall apply only if such person submits to the Secretary (at
			 the time and in the manner required by the Secretary) such information as the
			 Secretary shall require for purposes of this subparagraph.
					(B)Exempt
			 fuelFor purposes of subparagraph (1), there shall not be taken
			 into account fuel held by any person which is exempt from the tax imposed by
			 paragraph (1) by reason of paragraph (4) or (5).
					(C)Controlled
			 groupsFor purposes of this section—
						(i)Corporations
							(I)In
			 generalAll persons treated
			 as a controlled group shall be treated as 1 person.
							(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of such Code; except that
			 for such purposes the phrase more than 50 percent shall be
			 substituted for the phrase at least 80 percent each place it
			 appears in such subsection.
							(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of clause (i) shall apply to a
			 group of persons under common control where 1 or more of such persons is not a
			 corporation.
						(7)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by chapter 31 or 32 of such Code shall,
			 insofar as applicable and not inconsistent with the provisions of this section,
			 apply with respect to the floor stock taxes imposed by paragraph (1) to the
			 same extent as if such taxes were imposed by such chapter.
				
